                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


CURSTONE ALFRED #354224                  CASE NO. 6:19-CV-00872 SEC P

VERSUS                                   JUDGE JUNEAU

PAUL SCOTT, ET AL                        MAGISTRATE JUDGE HANNA


                                 JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s complaint

be DISMISSED WITH PREJUDICE as frivolous and for failing to state a claim

for which relief may be granted in accordance with the provisions of 28 U.S.C.

§1915.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 21st day of

October, 2019.



                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE
